Citation Nr: 0118931	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought on appeal in October 
1999, and the appellant appealed its decision.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
March 2001.  


REMAND

During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("VCAA).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has not developed the 
appellant's claim pursuant to the VCAA.

Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing her right to due process of law.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board therefore concludes 
that due process and duty to assist considerations mandate 
that the RO must consider the appellant's claim in light of 
the recent legislative changes contained in the Veterans 
Claims Assistance Act in the first instance.

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The law mandates that VA provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 

The Board notes that in February 2000, a private internal 
medicine physician, E.M., M.D., indicated, essentially, that 
the veteran's left sciatic neuritis cause degeneration of his 
nerve endings and arteries throughout his whole spine and 
legs, resulting in complete renal failure, followed 
immediately by his second massive stroke, which shut down his 
entire central nervous system, resulting in his death.  She 
indicated that if there were further questions, she was 
available.  

The Board believes that it is desirable to have Dr. M. 
provide any relevant medical records of treatment of the 
veteran which are available, as well as any medical 
literature which she has which supports her opinions in her 
February 2000 letter.  

The Board also believes that it is desirable for the 
veteran's claims folder to thereafter be reviewed by an 
appropriate physician, for an opinion with reasons as to 
whether the veteran's service-connected left sciatic neuritis 
caused or contributed substantially or materially to the 
veteran's death.  The physician should also provide an 
opinion with reasons as to whether Dr. M.'s February 2000 
medical opinion is medically supportable.  

Next, the Board notes that the case was remanded to the RO in 
March 2001 because the appellant had requested a 
videoconference hearing before a member of the Board, and so 
the purpose of the remand was to schedule a hearing.  In May 
2001, the RO scheduled the appellant for a hearing in June 
2001.  Then in June 2001, one of the appellant's 
representatives indicated that the appellant wanted to 
postpone the hearing until after June 25, 2001, as the 
appellant was recovering from medical operations until then.  
Then, the next day, another representative indicated again 
that the appellant was recovering from surgery and so she was 
unable to attend the hearing.  He indicated that he had 
received the first representative's communication requesting 
a hearing postponement.  However, the second representative, 
without indicating that it was the appellant's intent to 
withdraw her hearing request, indicated:  "Rather than file 
a motion for a new hearing, I want to withdraw the widow's 
hearing request on her behalf.  The reason for this is that 
she has no real additional evidence or arguments to present 
at the hearing..."  

The appellant's request for a postponement of her hearing was 
for good cause, that being that she was convalescing from 
surgery.  38 C.F.R. § 20.704(c) (2000).  Furthermore, since 
there is no information in the second representative's 
communication indicating that he obtained the consent of the 
appellant to withdraw her hearing request, it is not a valid 
hearing request withdrawal attempt.  38 C.F.R. § 20.704(e) 
(2000).  Therefore, the hearing should be rescheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain and incorporate 
into the veteran's claims folder all 
relevant medical records of treatment 
which the veteran received from Dr. M. 
before his death, as well as any 
literature which Dr. M. has which 
supports the opinions she provided in 
her February 2000 letter concerning the 
etiology of the veteran's death.  

2.  Thereafter, the RO should have an 
appropriate physician review the claims 
folder and then render an opinion with 
reasons as to whether the veteran's 
service-connected left sciatic neuritis 
caused or contributed substantially or 
materially to the veteran's death.  The 
physician should also provide an opinion 
as to whether Dr. M.'s February 2000 
medical opinion is medically 
supportable.  A rationale for the 
opinions expressed should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and that the VCAA is 
otherwise complied with.  In particular, 
the RO should review the record to 
ensure that it adequately assisted in 
obtaining information from Dr. M. and 
that the opinion it thereafter requests 
from an appropriate reviewing physician 
is responsive to this remand.

4.  Thereafter, the RO shall again 
consider the appellant's claim.  In the 
event the RO does not allow all benefits 
sought on appeal, it shall issue the 
appellant a Supplemental Statement of 
the Case and then schedule her for a 
hearing before a member of the Board.

The appellant is advised that she is under a duty to ensure 
that any and all pertinent evidence for her claim is 
submitted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




